Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed September 8th, 2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2018/0051716) in view of Storage et al. (US 8,387,362) and Bray (US 2013/0255281).
Regarding claim 1, Cheung et al. ‘716 teaches (figures 1-6) an aircraft (10) comprising:
a propulsion system comprising an electric propulsion engine, the electric propulsion engine comprising an electric motor (334) and fan (300) rotatable by the electric motor, the electric propulsion engine further defining a fan air flow path/passage (322) (Para 0032, 0034, 0044);
a thermal management system comprising 
a heat sink exchanger/ heat exchanger (408, 412) in thermal communication with the fan air flow path (322) of the electric propulsion engine, 
an engine heat source exchanger (thermal transfer ducts (406) surrounding the electric motor) in thermal communication with the electric motor, the engine heat source exchanger being in thermal communication with the heat sink exchanger via the fluid conduit/ thermal transfer duct (406) (Para 0044; thermal transfer fluid flows through thermal transfer duct)
a control system operably connected to the thermal management system (Para 0048; the operation of the cooling system (400) comprises the pump (418) which is driven by an accessory gearbox and is used to pressurize a thermal transfer fluid within the closed loop (404)) 
but it is silent about an aircraft heat source;
a thermal management system comprising
a heat source exchanger in thermal communication with the aircraft heat source,
a first sensor of a plurality of sensors, the first sensor for communication of data indicative of the heat source exchanger via a communication network,
a second sensor of the plurality of sensors, the second sensor for communication of data indicative of the heat sink exchanger via the communication network,
a thermal distribution bus comprising a fluid conduit extending from the heat source exchanger to the heat sink exchanger, 
a third sensor of the plurality of sensors, the third sensor for communication of data indicative of a parameter of the thermal distribution bus via the communication network,
control system operably coupled to the plurality of sensors via the communication network, and operably connected to the thermal management system for selectively thermally coupling the heat sink exchanger with the heat source exchanger.
Storage et al. ‘362 teaches (figure 1-5) a conformal air-cooled heat exchanger assembly (130) that is positioned within bypass duct (40) of a gas turbine engine assembly (10) which can be used to cool an apparatus that is mounted on the airframe/aircraft heat source, and not part of the engine using various fluids channeled through heat exchanger assembly (130) (Col. 3 Lines 3-23; a heat source exchanger is mounted on an apparatus that is mounted on the airframe which transfer heat from the apparatus to heat sink exchanger via fluid inside fluid conduit). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung ‘716 to incorporate the teachings of Storage et al. ‘362 to configure a thermal management system comprising a heat source exchanger in thermal communication with the aircraft heat source and a thermal distribution bus comprising a fluid conduit extending from the heat source exchanger to the heat sink exchanger. One of ordinary skill in art would recognize that doing so would utilize cool air entering the engine to cool heat sources and eliminate need for external cooling systems.
Bray ‘281 teaches (figures 1-2) operations of controller (26) include monitoring one or more sensors that determine operating and/or other temperatures of the electrical component/heat sources (12), sensors integrated into the system (10) to monitor LNG temperature within the LNG conduit system (18), various temperature sensors deployed throughout the cooling system (110) to monitor the temperature and determine whether the heating system (136) is required to raise the LNG temperature (Para 0022, 0042). Bray ‘281 further teaches (figures 1-2) the cooling system (10) including a controller (26) wherein controller (26) controls the operation of the pump, any valves of the cooling system and/or any other components of the cooling system (Para 0022). Bray ‘281 further teaches (figures 1-2) implementation of modules or components and controllers as part of one or more computers or processors which include a computing device, an input device, a display unit, an interface and microprocessor wherein the microprocessor is connected to a communication bus/network and is capable of executing the functions described herein i.e., operations of controller (26) (Para 0055-0058)




Bray ‘281 is silent to sensor configured to sense data indicative of the heat sink exchanger. However, since Bray ‘281 teaches use of sensors throughout cooling system. It would have been obvious to provide a temperature sensor at locations such as heat sink and heat source for the purpose of providing further information to control the cooling system.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cheung ‘716 to incorporate the teachings of Bray ‘281 to configure a thermal management system comprising
a first sensor of a plurality of sensors, the first sensor for communication of data indicative of the heat source exchanger via a communication network,
a second sensor of the plurality of sensors, the second sensor for communication of data indicative of the heat sink exchanger via the communication network,
a third sensor of the plurality of sensors, the third sensor for communication of data indicative of a parameter of the thermal distribution bus via the communication network,
control system operably coupled to the plurality of sensors via the communication network, and operably connected to the thermal management system for selectively thermally coupling the heat sink exchanger with the heat source exchanger.
One of ordinary skill in art would recognize that doing so would be able to improve control of the cooling system, and maintain the integrity and safety of the aircraft (Bray ‘281 Para 0022).
Regarding claims 2-3, modified Cheung ‘716 teaches (figures 1-6) the aircraft further comprising:
a pair of wings (20), and wherein the heat sink exchanger is positioned aft of the pair of wings along the longitudinal direction of the aircraft (Para 0021)
but it is silent about the aircraft wherein the aircraft heat source is an avionics system heat source, a cockpit heat source, an aircraft environmental control system heat source, a combustion engine heat source, a non-biological heat source, or a hydraulic load heat source, and wherein heat source exchanger is aligned with the pair of wings along a longitudinal direction of the aircraft or positioned forward of the pair of wings along the longitudinal direction of the aircraft.
However, Bray ‘281 teaches (figures 1-2) the cooling system (10) used to cool one or more electrical components (112) using liquid natural gas (LNG) wherein electrical components (112) include avionics, environmental controls system etc. and are aligned with a pair of wings (132) along the longitudinal direction of the aircraft (clearly seen in figure 2) (Para 0015). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cheung ‘716 to incorporate the teachings of Bray ‘281 to configure a thermal management system to control the heat from avionics and environmental controls systems, and have them aligned with the pair of wings along the longitudinal direction of the aircraft. One of ordinary skill in art would recognize that doing so would create a simple/straight thermal management bus to manage heat on avionics and environmental controls system using electric propulsion engine.
	Regarding claim 4, modified Cheung ‘716 teaches (figures 1-6) the aircraft wherein the electric propulsion engine is a boundary layer ingestion fan (106) (Para 0022).
	Regarding claim 5, modified Cheung ‘716 teaches (figures 1-6) the aircraft wherein the aircraft includes a fuselage (12) defining an aft end (18), and wherein the boundary layer ingestion fan (106) is coupled to the fuselage at the aft end (Para 0021).
	Regarding claim 6, modified Cheung ‘716 teaches (figures 1-6) the aircraft wherein the electric propulsion engine comprises an outer nacelle (314), and wherein the fan air flow path/passage (322) is a ducted air flow path defined in part by the outer nacelle (Para 0034).
	Regarding claim 7, modified Cheung ‘716 teaches (figures 1-6) the aircraft wherein the electric propulsion engine comprises a stage of guide vanes (312), and wherein the heat sink exchanger/heat exchanger (408) is coupled to, or integrated with, the stage of guide vanes, (Para 0035).
	Regarding claim 8, modified Cheung ‘716 teaches (figures 1-6) the aircraft wherein the stage guide vanes is a stage of inlet guide vanes (Para 0035).
	Regarding claim 9, modified Cheung ‘716 teaches (figures 1-6) the aircraft wherein the thermal management comprises a flow regulation device/pump (418) operable with the thermal distribution bus for varying a flow of thermal fluid through the thermal distribution bus, and wherein the control system is operably coupled to the flow regulation device/pump (418) (Para 0047).
	Regarding claim 10, modified Cheung ‘716 teaches (figures 1-6) the aircraft wherein the flow regulation device is a variable throughput valve positioned in flow communication with the thermal distribution bus and a thermal fluid pump (418) positioned in flow communication with the thermal distribution bus (Para 0047).
Regarding claim 11, modified Cheung ‘716 teaches (figures 1-6) the aircraft wherein the thermal management system is an aircraft thermal management system, wherein the heat source exchanger is an aircraft heat source exchanger, wherein the electric propulsion engine further comprises an engine thermal management system wherein the engine thermal management system comprises the engine heat source exchanger (thermal transfer ducts (406) surrounding the electric motor), and wherein the engine heat source exchanger is in thermal communication with the heat sink exchanger/ heat exchanger (408)  of the aircraft thermal management system (the heat sink exchanger/heat exchanger (408) is connection with both an aircraft heat source exchanger and the engine heat source exchanger).
Regarding claim 12, modified Cheung ‘716 teaches (figures 1-6) the aircraft wherein the thermal management system is an aircraft thermal management system, wherein the heat source exchanger is an aircraft heat source exchanger, wherein the electric propulsion engine further comprises an engine thermal management system, wherein the engine thermal management system comprises the engine heat source exchanger, wherein the heat sink exchangers (406, 412) are in thermal communication with the fan air flow path system.
but it is silent about the heat sink exchangers as two separate heat exchangers i.e., the heat sink exchangers as an aircraft heat sink exchanger, and an engine heat sink exchanger.
However, Cheung et al. ‘716 teaches two support member heat exchangers i.e., a first support member heat exchanger (408) and a second support member heat exchanger (412) integrated into a surface of respective forward support members (312) (0045). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cheung ‘716 to incorporate two heat exchangers (408 and 412) as an independent heat exchanger acting as an aircraft heat sink exchanger (408) and an engine heat sink exchanger (412). One of ordinary skill in art would recognize that doing so would give independent controls of aircraft and engine thermal management system.
 Regarding claim 13, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the aircraft heat sink exchanger (408) and engine heat sink exchanger (412) are arranged in parallel within the fan air flow path (clearly seen in figure 4).
Response to Arguments
Applicant's arguments filed September 8th, 2022  have been fully considered but they are not persuasive. 
In response to applicant's argument that regarding Bray ‘281 reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647